DETAILED ACTION
The following Office Action is in response to the Amendment filed on June 29, 2022 and the Examiner-Initiated Interview held on September 6, 2022.  Claims 1-20 are currently pending, wherein of the pending claims, claim 20 is withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on page 7 of the Applicant’s Response filed on June 29, 2022, the amendments to claims 1 and 16 to address the informalities have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. §102” section on pages 7-8 of the Applicant’s Response filed on June 29, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the Examiner’s Amendment discussed in the Office Action below and authorized in the Examiner-Initiated Interview held on September 6, 2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem on September 6, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, lines 9-10, between “within the lumen and is” and “between the”, replaced [secured to the distal region of the elongate shaft with a frangible bond and a gap is defined] with --fixedly secured to a luminal surface of the distal region of the elongate shaft with a frangible bond to define a gap--

Claim 5 cancelled

In claim 6, line 1, between “The medical device of claim” and “, wherein”, replaced [5] with --1--

In claim 14, line 7, between “the lumen and is releasably” and “the distal region of the elongate shaft”, replaced [secured with] with --, fixedly secured to the luminal surface of”--

Claim 20 cancelled


Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record is the Mitelberg reference.  The Mitelberg reference teaches the medical device as claimed but does not teach the outer cinch member having a first configuration wherein the proximal portion is disposed within the lumen of the shaft and is fixedly secured to a luminal surface of the distal region of the elongate shaft with a frangible bond to define a gap between the proximally facing shoulder surface and the distally facing end surface.  The bond taught by the Mitelberg reference between the outer cinch and the shaft is an interference fit.  It is unreasonably broad to interpret an interference fit between the outer cinch and the shaft, which is taught by Mitelberg, as being a frangible body that fixedly secures the outer cinch to the luminal surface of the shaft, and no motivation or rationale could be found to modify the Mitelberg to include a frangible bond defining a gap between the outer cinch and a luminal surface of the distal region of the elongate shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        9/6/2022